IN THE DISTRICT COURT OF APPEAL
                                          FIRST DISTRICT, STATE OF FLORIDA
WILLIAM HAROLD ALLEN d/b/a
HAROLD ALLEN’S MOBILE                     NOT FINAL UNTIL TIME EXPIRES TO
HOME FACTORY OUTLET; and                  FILE MOTION FOR REHEARING AND
HAROLD ALLEN’S MOBILE                     DISPOSITION THEREOF IF FILED
HOME FACTORY OUTLET, INC.,
an Alabama corporation,                   CASE NO. 1D14-1967

      Appellants,

v.

TEDDIE CLAY,

      Appellee.

_____________________________/

Opinion filed November 3, 2014.

An appeal from the Circuit Court for Escambia County.
Jan Shackelford, Judge.

Regina F. Cash of Luther, Collier, Hodges & Cash, L.L.P., Mobile, Alabama, for
Appellants.

Brian W. Hoffman of Carver, Darden, Koretzky, Tessier, Finn, Blossman &
Areaux, LLC, Pensacola, for Appellee.




PER CURIAM.

      AFFIRMED.

LEWIS, C.J., BENTON, and RAY, JJ., CONCUR.